Case 1:20-cv-00433-JPH-DLP Document 17 Filed 08/24/20 Page 1 of 2 PageID #: 52




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

LAUREN M. MIXELL,                            )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:20-cv-00433-JPH-DLP
                                             )
MATTHEW BERGER MPD Officer,                  )
                                             )
                          Defendant.         )



           ORDER ADOPTING REPORT AND RECOMMENDATION

      Magistrate Judge Doris L. Pryor has entered a Report and

Recommendation advising the Court to dismiss the complaint filed by Pro Se

Plaintiff Lauren Mixell because she failed to appear for the Initial Pretrial

Conference on June 12, 2020 and a hearing on the Order to Show Cause on

July 14, 2020. Dkt. 15. The parties have had the opportunity to object but

have not done so. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The Court

has considered and now ADOPTS the Report and Recommendation. Dkt. [15].

Accordingly, the Plaintiff's complaint is DISMISSED without prejudice. Final

judgment will issue by separate entry.

SO ORDERED.
Date: 8/24/2020




                                         1
Case 1:20-cv-00433-JPH-DLP Document 17 Filed 08/24/20 Page 2 of 2 PageID #: 53




Distribution:

LAUREN M. MIXELL
2004 S. Ebright St.
Muncie, IN 47302

Matthew L. Hinkle
COOTS HENKE & WHEELER
mhinkle@chwlaw.com

John Vincent Maurovich
COOTS, HENKE & WHEELER
jmaurovich@chwlaw.com




                                      2
